DETAILED ACTION
Regarding Claims 2, 5, 7, 9-10, 15-20. Cancelled.
Claim Objections
Previous objection is withdrawn in view of the Applicant’s amendment filed on 06/02/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6, 8, 11-14, 21-23 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claim recites “the calibration equation being expressed as one of a power law equation, a polynomial equation, and a logarithmic equation,” but while the original disclosure discloses discussing the power law, the original disclosure only mentions polynomial or logarithmic equations without providing any further detail. 

Claims 1, 3-4, 6, 8, 11-14, 21-23 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
          The claim recites “the calibration equation being expressed as one of a power law equation, a polynomial equation, and a logarithmic equation,” but while the original disclosure discloses discussing the power law, the original disclosure does not disclose polynomial or logarithmic equations in detail (other than mentioning as one of the possible calibration equations). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.       Claims 1, 3-4, 6, 8, 11-14, 21-23 and 26-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claims 1 and 14, we recognize that the limitations “filtering a frequency domain of the monitored signal to produce a portion of the monitored signal within a predefined frequency bandwidth indicative of the milk flowing in the pipe, computing an energy parameter value of the portion of the monitored signal within the predefined frequency bandwidth, substituting the computed energy parameter value of the portion of the monitored signal within the predefined frequency bandwidth in a calibration equation, the calibration equation being expressed as one of a polynomial equation, and a logarithmic equation, and having been derived from a system of calibration energy values and corresponding calibration mass flow rate, and determining the mass flow rate of the milk from the calibration equation with the computed energy parameter value substituted therein,” are abstract ideas, as they are directed to usage of mathematical concept. Similar rejections are made for other dependent claims. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application. 
          In Step 2A, Prong two, the claims additionally recite “microphone located adjacent the pipe or within the pipe indicative of a sonic signal produced by the turbulently flowing spaced apart milk slugs in the pipe,” and “a signal processor,” but said limitations are merely directed to insignificant data collection activity and recitation of general purpose computer to be used with the abstract idea. Furthermore, the claims also recite “to produce a signal for applying to a visual display screen or for reading by a remote computer indicative of the determined mass flow rate of the turbulently flowing spaced apart milk slugs in the pipe,” but said limitation is merely directed to insignificant outputting of a desired result. The claims also do not improve the functioning of microphone or processor nor do they improve technology due to lack of details with respect to the polynomial and logarithmic equations both in the original disclosure and the claimed invention. In short, the claims do not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite “microphone located adjacent the pipe or within the pipe indicative of a sonic signal produced by the turbulently flowing spaced apart milk slugs in the pipe,” and “a signal processor,” but said limitations are merely directed to data collection activity and recitation of general purpose computer to be used with the abstract idea that are well-understood, routine and conventional. Furthermore, the claims additionally recite “to produce a signal for applying to a visual display screen or for reading by a remote computer indicative of the determined mass flow rate of the turbulently flowing spaced apart milk slugs in the pipe,” but said limitation is merely directed to outputting of a desired result using conventional display that is also well-understood, routine and conventional. As such, the additional elements do not provide “inventive concept” that would amount to significantly more than the abstract idea.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101. (Note: As had been discussed in the previous Office Action, the 101 rejection is withdrawn for claim that incorporates a calibration equation being expressed as a power law equation under the Practical Application criteria. However, the 101 rejection is maintained for claim that incorporates using the polynomial equation and a logarithmic equation)

Allowable Subject Matter
Claims 24-25 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
          Regarding Claims 24 and 25. The prior arts do not teach or suggest a combination, including determining a mass flow rate of milk flowing turbulently in a pipe with a gaseous phase medium as a pulsed flow comprising a plurality of time spaced apart slugs of milk with air interspersed therebetween, the method comprising:
monitoring a signal derived from a microphone located adjacent the pipe or within the pipe indicative of a sonic signal produced by the turbulently flowing spaced apart milk slugs in the pipe, filtering a frequency domain of the monitored signal to produce a portion of the monitored signal within a predefined frequency bandwidth indicative of milk flowing in the pipe, computing an energy parameter value of the portion of the monitored signal within the predefined frequency bandwidth, substituting the computed energy parameter value of the portion of the monitored signal within the predefined frequency bandwidth in a calibration equation, the calibration equation being expressed as a power law equation derived from a system of calibration energy values and corresponding calibration mass flow rates, and determining the mass flow rate of the milk from the calibration equation with the computed energy parameter value substituted therein.


Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. 
In regard to the 112 rejection, the Examiner respectfully disagrees. Foremost, 
power law, polynomial and logarithmic equations merely denote the general types of equations. Having said that, for written description, the question is not about how one of ordinary skill in the art "could" carry out the invention or "predict" with a reasonable degree of confidence, but rather, the recognition of the "possession" by the inventor by one of ordinary skill in the art by disclosing the claimed invention in sufficient detail (see Martin vs Mayer, 823 F2d 500, 3 USPQ2d 1333 (CAFC 1987). Id., at 1337, Jepson vs Coleman 314 F2d 533 (CCPAA 1963), "It is not a question of whether one skilled in the art "might" be able to construct the patentee's device from the teachings of the disclosure . . . . Rather, it is a question whether the application necessarily discloses that particular device.” Looking at the original disclosure, pages 15-16 only discusses the particular form of power law equation used in the claimed invention, where F is the flow rate, a and b are constants and H is the average energy of the sampled buffered signal with a predefined frequency bandwidth, while simply mentioning using polynomial and logarithmic equations without providing any further details. (see Ariad, 598 F.3d at 1349-50, 94 USPQ2d (2010) at 1171 (2010), “an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries,”). As such, due to the lack of detail in regard to the particular polynomial and logarithmic equations being used as calibration equations, the original disclosure amounts to nothing more than a “wish” or “plan” for using said equations in the claimed invention (see Ariad, Id., at 1179, “Rather, we held that original claim language to “a DNA coding for interferon activity” failed to provide an adequate written description as it amounted to no more than a “wish” or “plan” for obtaining the claimed DNA rather than a description of the DNA itself.” and Fiers vs Revel, 984 F2d 1164, 25 USPQ2d 1601, Id., at 1605 "As we stated in Amgen and reaffirmed above, such a disclosure just represents a wish or arguably a plan, for obtaining the DNA") and outlining of the goals. (see In re Wilder, 736 F2d 1516, 222 USPQ 369, Id., at 372-373 “In our view the board correctly read the Objects of the Invention as doing little more than outlining goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate. But the invention that achieves these general objectives must still be described.)
          Furthermore, based on the evidence regarding the Wands factors, the original disclosure at the time the application was filed would not have taught one skilled in the art how to make and use the full scope of the claimed invention without undue experimentation due to the complete lack of detail in regard to the usage of particular form of polynomial and logarithmic equations as calibration equations, including the absence of any working examples, the specific claimed limitations, and the state of the art that relies on the usage of a particular polynomial and logarithmic equations being used as calibration equations in the claimed invention), etc. (see Automotive Tech vs BMW, 84 USPQ2d 1108, 501 F3d 1274, “specification devotes only one short paragraph and one figure to electronic sensors, and information therein does little more than provide overview of electronic sensor without providing details of how it operates…specification must supply novel aspect of the invention”). 
          Furthermore, the particular forms of polynomial and logarithmic equations being used as calibration equation that are specifically derived from the calibration energy values and corresponding mass flow rates are not well-known and therefore must disclose said equations in sufficient detail (see In re Buschner, 18 USPQ2d 1331, 929 F2d 660, Id., at 1332, “unless the information is well known in the art, the application itself must contain this information”). If the Applicant disagrees, the Examiner requests the Applicant to submit sufficient evidences disproving the Examiner’s stance.
11.          In regard to the 101 rejection, the rejection has been updated as shown above. But in summary, the claimed invention cannot be innovative, as the original disclosure and the claimed invention is completely absent of any details in regard to the use of calibration equation using the particular forms of polynomial and logarithmic equations derived as claimed (and consequently, cannot therefore determine the mass flow rate of the milk). Applicant is advised that in order to be eligible under the "improvement" criteria, BOTH the original disclosure AND the claims must show sufficient details (see Intellectual Ventures vs Symantec, 838 F.3d 1307, 120 USPQ2d 1353, (CAFC 2016), TLI Communications vs AV Auto, 823 F.3d 607, 118 USPQ2d 1744 (CAFC 2016), Affinity Labs of Tex., LLC vs DirectTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201, and Two-way Media vs Comcast 874 F.3d 1329, 124 USPQ2d 1521 (CAFC 2017).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865